      Case 5:20-cr-00171-PA Document 22 Filed 03/04/21 Page 1 of 17 Page ID #:74



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     SARA MILSTEIN (Cal. Bar No. 313370)
4    Assistant United States Attorney
     Violent & Organized Crime Section
5         1300 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-8611
7         Facsimile: (213) 894-3713
          E-mail:    sara.milstein@usdoj.gov
8

9    Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10
                             UNITED STATES DISTRICT COURT
11
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,                ED CR No. 20-00171-PA
13
               Plaintiff,                     PLEA AGREEMENT FOR DEFENDANT
14                                            CARLOS ESPRIU
                      v.
15
     CARLOS ESPRIU,
16
               Defendant.
17

18              This constitutes the plea agreement between CARLOS ESPRIU
19   (“defendant”) and the United States Attorney’s Office for the Central
20   District of California (the “USAO”) in the above-captioned case.
21   This agreement is limited to the USAO and cannot bind any other
22   federal, state, local, or foreign prosecuting, enforcement,
23   administrative, or regulatory authority.
24                              DEFENDANT’S OBLIGATIONS
25              Defendant agrees to:
26              a.    At the earliest opportunity requested by the USAO and
27   provided by the Court, appear and plead guilty to count one of the
28   indictment in United States v. CARLOS ESPRIU, ED CR No. 20-00171-PA,
      Case 5:20-cr-00171-PA Document 22 Filed 03/04/21 Page 2 of 17 Page ID #:75



1    which charges defendant with Attempted Arson of a Building Used in

2    Interstate and Foreign Commerce and Used in Activities Affecting

3    Interstate and Foreign Commerce, in violation of 18 U.S.C. § 844(i).

4               b.    Not contest facts agreed to in this agreement.

5               c.    Abide by all agreements regarding sentencing contained

6    in this agreement.

7               d.    Appear for all court appearances, surrender as ordered

8    for service of sentence, obey all conditions of any bond, and obey

9    any other ongoing court order in this matter.
10              e.    Not commit any crime; however, offenses that would be
11   excluded for sentencing purposes under United States Sentencing
12   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not
13   within the scope of this agreement.
14              f.    Be truthful at all times with the United States
15   Probation and Pretrial Services Office and the Court.
16              g.    Pay the applicable special assessment at or before the
17   time of sentencing unless defendant has demonstrated a lack of
18   ability to pay such assessments.
19              h.    Make restitution at or before the time of sentencing

20   by delivering a certified check or money order to the Fiscal Clerk of

21   the Court in the amount of at least $5,426.64, to be held until the

22   date of sentencing and, thereafter, applied to satisfy defendant’s

23   restitution and/or fine balance.          Payments may be made to the Clerk,

24   United States District Court, Fiscal Department, 255 East Temple

25   Street, Room 1178, Los Angeles, California 90012.

26                              THE USAO’S OBLIGATIONS

27              The USAO agrees to:

28              a.    Not contest facts agreed to in this agreement.

                                           2
      Case 5:20-cr-00171-PA Document 22 Filed 03/04/21 Page 3 of 17 Page ID #:76



1               b.    Abide by all agreements regarding sentencing contained

2    in this agreement.

3               c.    At the time of sentencing, move to dismiss the

4    remaining count of the indictment as against defendant.           Defendant

5    agrees, however, that at the time of sentencing the Court may

6    consider any dismissed charges in determining the applicable

7    Sentencing Guidelines range, the propriety and extent of any

8    departure from that range, and the sentence to be imposed.

9               d.    At the time of sentencing, provided that defendant
10   demonstrates an acceptance of responsibility for the offense up to
11   and including the time of sentencing, recommend a two-level reduction
12   in the applicable Sentencing Guidelines offense level, pursuant to
13   U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an
14   additional one-level reduction if available under that section.
15                               NATURE OF THE OFFENSE

16              Defendant understands that for defendant to be guilty of

17   the crime charged in count one, that is, Attempted Arson of a

18   Building Used in Interstate and Foreign Commerce and Used in
19   Activities Affecting Interstate and Foreign Commerce, in violation of

20   Title 18, United States Code, Section 844(i), the following must be

21   true: (a) defendant maliciously attempted to damage or destroy the

22   real property alleged in the indictment, and did so intending that

23   such property would be damaged or destroyed; (b) defendant attempted

24   to do so by means of fire or an explosive; (c) at the time of the

25   attempted fire, the real property alleged in the indictment was used

26   in interstate or foreign commerce or was used in an activity

27   affecting interstate or foreign commerce; and (d) defendant took a

28   substantial step toward committing the crime.

                                           3
      Case 5:20-cr-00171-PA Document 22 Filed 03/04/21 Page 4 of 17 Page ID #:77



1                             PENALTIES AND RESTITUTION

2               Defendant understands that the statutory maximum sentence

3    that the Court can impose for a violation of 18 U.S.C. § 844(i), is:

4    20 years’ imprisonment; a three-year period of supervised release; a

5    fine of $250,000 or twice the gross gain or gross loss resulting from

6    the offense, whichever is greatest; and a mandatory special

7    assessment of $100.

8               Defendant understands that the statutory mandatory minimum

9    sentence that the Court must impose for a violation of 18 U.S.C.
10   § 844(i), is: five years’ imprisonment and a mandatory special
11   assessment of $100.
12              Defendant understands that defendant will be required to

13   pay full restitution to the victim(s) of the offense to which

14   defendant is pleading guilty.       Defendant agrees that, in return for

15   the USAO’s compliance with its obligations under this agreement, the

16   Court may order restitution to persons other than the victim(s) of

17   the offense to which defendant is pleading guilty and in amounts

18   greater than those alleged in the count to which defendant is
19   pleading guilty.    In particular, defendant agrees that the Court may

20   order restitution to any victim of any of the following for any

21   losses suffered by that victim as a result: (a) any relevant conduct,

22   as defined in U.S.S.G. § 1B1.3, in connection with the offense to

23   which defendant is pleading guilty; and (b) any count dismissed

24   pursuant to this agreement as well as all relevant conduct, as

25   defined in U.S.S.G. § 1B1.3, in connection with that count.            The

26   parties currently believe that the applicable amount of restitution

27   is approximately $5,426.64, but recognize and agree that this amount

28

                                           4
      Case 5:20-cr-00171-PA Document 22 Filed 03/04/21 Page 5 of 17 Page ID #:78



1    could change based on facts that come to the attention of the parties

2    prior to sentencing.

3               Defendant agrees that any and all fines and/or restitution

4    ordered by the Court will be due immediately.          The government is not

5    precluded from pursuing, in excess of any payment schedule set by the

6    Court, any and all available remedies by which to satisfy defendant’s

7    payment of the full financial obligation, including referral to the

8    Treasury Offset Program.

9               Defendant understands that supervised release is a period
10   of time following imprisonment during which defendant will be subject
11   to various restrictions and requirements.         Defendant understands that
12   if defendant violates one or more of the conditions of any supervised
13   release imposed, defendant may be returned to prison for all or part
14   of the term of supervised release authorized by statute for the
15   offense that resulted in the term of supervised release, which could
16   result in defendant serving a total term of imprisonment greater than
17   the statutory maximum stated above.
18              Defendant understands that, by pleading guilty, defendant
19   may be giving up valuable government benefits and valuable civic

20   rights, such as the right to vote, the right to possess a firearm,

21   the right to hold office, and the right to serve on a jury.

22   Defendant understands that he is pleading guilty to a felony and that

23   it is a federal crime for a convicted felon to possess a firearm or

24   ammunition.   Defendant understands that the conviction in this case

25   may also subject defendant to various other collateral consequences,

26   including but not limited to revocation of probation, parole, or

27   supervised release in another case and suspension or revocation of a

28   professional license.     Defendant understands that unanticipated

                                           5
      Case 5:20-cr-00171-PA Document 22 Filed 03/04/21 Page 6 of 17 Page ID #:79



1    collateral consequences will not serve as grounds to withdraw

2    defendant’s guilty plea.

3         11.   Defendant and his counsel have discussed the fact that, and

4    defendant understands that, if defendant is not a United States

5    citizen, the conviction in this case makes it practically inevitable

6    and a virtual certainty that defendant will be removed or deported

7    from the United States.      Defendant may also be denied United States

8    citizenship and admission to the United States in the future.

9    Defendant understands that while there may be arguments that
10   defendant can raise in immigration proceedings to avoid or delay
11   removal, removal is presumptively mandatory and a virtual certainty
12   in this case.    Defendant further understands that removal and
13   immigration consequences are the subject of a separate proceeding and
14   that no one, including his attorney or the Court, can predict to an
15   absolute certainty the effect of his conviction on his immigration
16   status.    Defendant nevertheless affirms that he wants to plead guilty
17   regardless of any immigration consequences that his plea may entail,
18   even if the consequence is automatic removal from the United States.
19                                   FACTUAL BASIS

20              Defendant admits that defendant is, in fact, guilty of the

21   offense to which defendant is agreeing to plead guilty.           Defendant

22   and the USAO agree to the statement of facts provided below and agree

23   that this statement of facts is sufficient to support a plea of

24   guilty to the charge described in this agreement and to establish the

25   Sentencing Guidelines factors set forth in paragraph 14 below but is

26   not meant to be a complete recitation of all facts relevant to the

27   underlying criminal conduct or all facts known to either party that

28   relate to that conduct.

                                           6
      Case 5:20-cr-00171-PA Document 22 Filed 03/04/21 Page 7 of 17 Page ID #:80



1         In the early morning of May 31, 2020, defendant maliciously

2    attempted to set fire to the building housing the East Valley

3    Republican Women Federated (“EVRWF”), located in La Quinta,

4    California, within the Central District of California.           By virtue of

5    the fact that the EVRWF sold merchandise that had been shipped in

6    interstate commerce or foreign commerce, the EVRWF building is used

7    in interstate or foreign commerce, and is used in an activity

8    affecting interstate commerce office.

9         To set the fire, defendant constructed a homemade Molotov
10   cocktail by taping together three glass bottles, filling them with an
11   ignitable fluid, and placing a rag into the mouth of one of the
12   bottles.   After breaking the front windows of the EVRWF, defendant
13   lit the rag on fire and repeatedly threw his homemade Molotov
14   cocktail into the EVRWF building, causing at least $5,426.64 in
15   property damage.    At all relevant times, defendant intended to damage
16   and destroy the EVRWF building using fire or an explosive, and knew
17   of the nature and consequences of his actions.
18                                 SENTENCING FACTORS
19              Defendant understands that in determining defendant’s

20   sentence the Court is required to calculate the applicable Sentencing

21   Guidelines range and to consider that range, possible departures

22   under the Sentencing Guidelines, and the other sentencing factors set

23   forth in 18 U.S.C. § 3553(a).       Defendant understands that the

24   Sentencing Guidelines are advisory only, that defendant cannot have

25   any expectation of receiving a sentence within the calculated

26   Sentencing Guidelines range, and that after considering the

27   Sentencing Guidelines and the other § 3553(a) factors, the Court will

28   be free to exercise its discretion to impose any sentence it finds

                                           7
      Case 5:20-cr-00171-PA Document 22 Filed 03/04/21 Page 8 of 17 Page ID #:81



1    appropriate between the mandatory minimum and the maximum set by

2    statute for the crime of conviction.

3               Defendant and the USAO agree to the following applicable

4    Sentencing Guidelines factors:

5       Base Offense Level:                    24   [U.S.S.G. § 2K1.4(a)(1)(B)]

6    Defendant and the USAO reserve the right to argue that additional

7    specific offense characteristics, adjustments, and departures under

8    the Sentencing Guidelines are appropriate.         Defendant understands

9    that the Court must sentence defendant to a term of five years’
10   imprisonment on count one.
11              Defendant understands that there is no agreement as to

12   defendant’s criminal history or criminal history category.

13              Defendant and the USAO reserve the right to argue for a

14   sentence outside the sentencing range established by the Sentencing

15   Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

16   (a)(2), (a)(3), (a)(6), and (a)(7).

17                         WAIVER OF CONSTITUTIONAL RIGHTS

18              Defendant understands that by pleading guilty, defendant
19   gives up the following rights:

20              a.    The right to persist in a plea of not guilty.

21              b.    The right to a speedy and public trial by jury.

22              c.    The right to be represented by counsel –- and if

23   necessary have the Court appoint counsel -- at trial.           Defendant

24   understands, however, that, defendant retains the right to be

25   represented by counsel –- and if necessary have the Court appoint

26   counsel –- at every other stage of the proceeding.

27

28

                                           8
      Case 5:20-cr-00171-PA Document 22 Filed 03/04/21 Page 9 of 17 Page ID #:82



1               d.    The right to be presumed innocent and to have the

2    burden of proof placed on the government to prove defendant guilty

3    beyond a reasonable doubt.

4               e.    The right to confront and cross-examine witnesses

5    against defendant.

6               f.    The right to testify and to present evidence in

7    opposition to the charges, including the right to compel the

8    attendance of witnesses to testify.

9               g.    The right not to be compelled to testify, and, if
10   defendant chose not to testify or present evidence, to have that
11   choice not be used against defendant.
12              h.    Any and all rights to pursue any affirmative defenses,
13   Fourth Amendment or Fifth Amendment claims, and other pretrial
14   motions that have been filed or could be filed.
15                         WAIVER OF APPEAL OF CONVICTION

16              Defendant understands that, with the exception of an appeal

17   based on a claim that defendant’s guilty plea was involuntary, by

18   pleading guilty defendant is waiving and giving up any right to
19   appeal defendant’s conviction on the offense to which defendant is

20   pleading guilty.    Defendant understands that this waiver includes,

21   but is not limited to, arguments that the statute to which defendant

22   is pleading guilty is unconstitutional, and any and all claims that

23   the statement of facts provided herein is insufficient to support

24   defendant’s plea of guilty.

25                   LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

26              Defendant agrees that, provided the Court imposes a total

27   term of imprisonment on all counts of conviction of no more than 60

28   months, defendant gives up the right to appeal all of the following:

                                           9
     Case 5:20-cr-00171-PA Document 22 Filed 03/04/21 Page 10 of 17 Page ID #:83



1    (a) the procedures and calculations used to determine and impose any

2    portion of the sentence; (b) the term of imprisonment imposed by the

3    Court; (c) the fine imposed by the Court, provided it is within the

4    statutory maximum; (d) to the extent permitted by law, the

5    constitutionality or legality of defendant’s sentence, provided it is

6    within the statutory maximum; (e) the amount and terms of any

7    restitution order, provided it requires payment of no more than

8    $5,426.64; (f) the term of probation or supervised release imposed by

9    the Court, provided it is within the statutory maximum; and (g) any
10   of the following conditions of probation or supervised release
11   imposed by the Court: the conditions set forth in Second Amended
12   General Order 20-04 of this Court; the drug testing conditions
13   mandated by 18 U.S.C. §§ 3563(a)(5) and 3583(d); and the alcohol and
14   drug use conditions authorized by 18 U.S.C. § 3563(b)(7).
15             The USAO agrees that, provided (a) all portions of the

16   sentence are at or above the statutory minimum and at or below the

17   statutory maximum specified above and (b) the Court imposes a term of

18   imprisonment of no less than 60 months, the USAO gives up its right
19   to appeal any portion of the sentence, with the exception that the

20   USAO reserves the right to appeal the amount of restitution ordered

21   if that amount is less than $5,426.64.

22                      RESULT OF WITHDRAWAL OF GUILTY PLEA

23             Defendant agrees that if, after entering a guilty plea

24   pursuant to this agreement, defendant seeks to withdraw and succeeds

25   in withdrawing defendant’s guilty plea on any basis other than a

26   claim and finding that entry into this plea agreement was

27   involuntary, then (a) the USAO will be relieved of all of its

28   obligations under this agreement; and (b) should the USAO choose to

                                          10
     Case 5:20-cr-00171-PA Document 22 Filed 03/04/21 Page 11 of 17 Page ID #:84



1    pursue any charge that was either dismissed or not filed as a result

2    of this agreement, then (i) any applicable statute of limitations

3    will be tolled between the date of defendant’s signing of this

4    agreement and the filing commencing any such action; and

5    (ii) defendant waives and gives up all defenses based on the statute

6    of limitations, any claim of pre-indictment delay, or any speedy

7    trial claim with respect to any such action, except to the extent

8    that such defenses existed as of the date of defendant’s signing this

9    agreement.
10             Defendant agrees that if the count of conviction is

11   vacated, reversed, or set aside, both the USAO and defendant will be

12   released from all their obligations under this agreement.

13                           EFFECTIVE DATE OF AGREEMENT

14             This agreement is effective upon signature and execution of

15   all required certifications by defendant, defendant’s counsel, and an

16   Assistant United States Attorney.

17                               BREACH OF AGREEMENT

18             Defendant agrees that if defendant, at any time after the
19   signature of this agreement and execution of all required

20   certifications by defendant, defendant’s counsel, and an Assistant

21   United States Attorney, knowingly violates or fails to perform any of

22   defendant’s obligations under this agreement (“a breach”), the USAO

23   may declare this agreement breached.       All of defendant’s obligations

24   are material, a single breach of this agreement is sufficient for the

25   USAO to declare a breach, and defendant shall not be deemed to have

26   cured a breach without the express agreement of the USAO in writing.

27   If the USAO declares this agreement breached, and the Court finds

28   such a breach to have occurred, then: (a) if defendant has previously

                                          11
     Case 5:20-cr-00171-PA Document 22 Filed 03/04/21 Page 12 of 17 Page ID #:85



1    entered a guilty plea pursuant to this agreement, defendant will not

2    be able to withdraw the guilty plea, and (b) the USAO will be

3    relieved of all its obligations under this agreement.

4              Following the Court’s finding of a knowing breach of this

5    agreement by defendant, should the USAO choose to pursue any charge

6    that was either dismissed or not filed as a result of this agreement,

7    then:

8              a.    Defendant agrees that any applicable statute of

9    limitations is tolled between the date of defendant’s signing of this
10   agreement and the filing commencing any such action.
11             b.    Defendant waives and gives up all defenses based on
12   the statute of limitations, any claim of pre-indictment delay, or any
13   speedy trial claim with respect to any such action, except to the
14   extent that such defenses existed as of the date of defendant’s
15   signing this agreement.
16             c.    Defendant agrees that: (i) any statements made by
17   defendant, under oath, at the guilty plea hearing (if such a hearing
18   occurred prior to the breach); (ii) the agreed to factual basis
19   statement in this agreement; and (iii) any evidence derived from such

20   statements, shall be admissible against defendant in any such action

21   against defendant, and defendant waives and gives up any claim under

22   the United States Constitution, any statute, Rule 410 of the Federal

23   Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

24   Procedure, or any other federal rule, that the statements or any

25   evidence derived from the statements should be suppressed or are

26   inadmissible.

27

28

                                          12
     Case 5:20-cr-00171-PA Document 22 Filed 03/04/21 Page 13 of 17 Page ID #:86



1           COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

2                                 OFFICE NOT PARTIES

3               Defendant understands that the Court and the United States

4    Probation and Pretrial Services Office are not parties to this

5    agreement and need not accept any of the USAO’s sentencing

6    recommendations or the parties’ agreements to facts or sentencing

7    factors.

8               Defendant understands that both defendant and the USAO are

9    free to: (a) supplement the facts by supplying relevant information
10   to the United States Probation and Pretrial Services Office and the
11   Court, (b) correct any and all factual misstatements relating to the
12   Court’s Sentencing Guidelines calculations and determination of
13   sentence, and (c) argue on appeal and collateral review that the
14   Court’s Sentencing Guidelines calculations and the sentence it
15   chooses to impose are not error, although each party agrees to
16   maintain its view that the calculations in paragraph 14 are
17   consistent with the facts of this case.        While this paragraph permits

18   both the USAO and defendant to submit full and complete factual
19   information to the United States Probation and Pretrial Services

20   Office and the Court, even if that factual information may be viewed

21   as inconsistent with the facts agreed to in this agreement, this

22   paragraph does not affect defendant’s and the USAO’s obligations not

23   to contest the facts agreed to in this agreement.

24              Defendant understands that even if the Court ignores any

25   sentencing recommendation, finds facts or reaches conclusions

26   different from those agreed to, and/or imposes any sentence up to the

27   maximum established by statute, defendant cannot, for that reason,

28   withdraw defendant’s guilty plea, and defendant will remain bound to

                                          13
     Case 5:20-cr-00171-PA Document 22 Filed 03/04/21 Page 14 of 17 Page ID #:87



1    fulfill all defendant’s obligations under this agreement.           Defendant

2    understands that no one –- not the prosecutor, defendant’s attorney,

3    or the Court –- can make a binding prediction or promise regarding

4    the sentence defendant will receive, except that it will be between

5    the statutory mandatory minimum and the statutory maximum.

6                             NO ADDITIONAL AGREEMENTS

7              Defendant understands that, except as set forth herein,

8    there are no promises, understandings, or agreements between the USAO

9    and defendant or defendant’s attorney, and that no additional
10   promise, understanding, or agreement may be entered into unless in a
11   writing signed by all parties or on the record in court.
12   //

13   //

14   //

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                          14
Case 5:20-cr-00171-PA Document 22 Filed 03/04/21 Page 15 of 17 Page ID #:88




                                                  03/04/2021
Case 5:20-cr-00171-PA Document 22 Filed 03/04/21 Page 16 of 17 Page ID #:89
Case 5:20-cr-00171-PA Document 22 Filed 03/04/21 Page 17 of 17 Page ID #:90
